558 So. 2d 1001 (1990)
STATE of Florida, Petitioner,
v.
James MILES, etc., Respondent.
No. 73841.
Supreme Court of Florida.
March 15, 1990.
Robert A. Butterworth, Atty. Gen., and Michael J. Neimand and Debora J. Turner, Asst. Attys. Gen., Miami, for petitioner.
Bennett H. Brummer, Public Defender, and Elliot H. Scherker, Asst. Public Defender, Miami, for respondent.
BARKETT, Justice.
We have before us for review Miles v. State, 536 So. 2d 262 (Fla. 3d DCA 1988), which is in express and direct conflict with the Fifth District Court of Appeal's decision of Franklin v. State, 526 So. 2d 159 (Fla. 5th DCA 1988), approved on other grounds, 545 So. 2d 851 (Fla. 1989). We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.
The state raises only one issue for our review. That issue is identical to the one we decide today in State v. Watts, 558 So. 2d 994 (Fla. 1990). For the reasons we state in Watts, we approve the decision of the district court below.
It is so ordered.
*1002 EHRLICH, C.J., and OVERTON, McDONALD, SHAW, GRIMES and KOGAN, JJ., concur.